

114 SJ 13 IS: Proposing an amendment to the Constitution of the United States relative to applying laws equally to the citizens of the United States and the Federal Government.
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA114th CONGRESS1st SessionS. J. RES. 13IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relative to applying laws equally
			 to the citizens of the United States and the Federal Government.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.Congress shall make no law applicable to a citizen of the United States that is not equally applicable to Congress.
 2.Congress shall make no law applicable to a citizen of the United States that is not equally applicable to the executive branch of Government, including the President, Vice President, ambassadors, other public ministers and consuls, and all other officers of the United States, including those provided for under this Constitution and by law, and inferior officers to the President established by law.
 3.Congress shall make no law applicable to a citizen of the United States that is not equally applicable to judges of the Supreme Court of the United States, including the Chief Justice, and judges of such inferior courts as Congress may from time to time ordain and establish.
 4.Nothing in this article shall preempt any specific provision of this Constitution..